Citation Nr: 0333159	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-08 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound, right lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from October 1942 to October 
1962.

This appeal arises from a June 2001 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for residuals of a gunshot wound, right lower leg.

In November 2003, the Board received a motion, submitted by 
the veteran's representative, to advance this case on the 
Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.

FINDINGS OF FACT

The veteran does not have residuals of a gunshot wound, right 
lower leg, attributable to military service or to any 
incident of active duty.


CONCLUSION OF LAW

Residuals from a gunshot wound to the right lower leg were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2001 decision and the statement of 
the case (SOC) that the evidence did not show that the 
criteria had been met for service connection for a healed 
gunshot wound, right lower leg.  Therefore, the rating 
decision and the SOC informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision 
and SOC sent to the appellant informed him of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested 


and obtained service medical records from the National 
Personnel Records Center (NPRC), as well as VA medical 
records.  The veteran has been afforded a VA examination 
covering the disability in issue.  The Board notes that the 
claims file does not contain a current diagnosis except 
"healed gunshot wound, right lower leg- doing well at 
present" and there is no competent medical opinion that the 
condition was connected to the veteran's service.  Therefore, 
a remand for an opinion is not necessary to decide the claim, 
since the disposition of the appeal turns on non-medical 
factors.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4) (2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003).   

In a letter dated March 2001, the veteran was informed of the 
types of evidence that may be probative of his claim and he 
was provided with the provisions of the VCAA.  He was also 
informed that, provided certain criteria were met, VA would 
attempt to obtain medical records, employment records, or 
records from other federal agencies.  He was requested to 
identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records, and told that VA would attempt to obtain such 
records.  He was further advised that it was ultimately his 
responsibility to provide this information.  The veteran 
responded with a letter dated June 2001 stating he could not 
provide evidence to support his claim because of the "covert 
nature of our operation in India" at the time he alleges he 
was shot.  Therefore, no additional information could be 
requested by the RO.  Furthermore, although the VCAA letter 
dated March 2001 provided the veteran with a 60-day period in 
which to respond, the Board notes that the statutory one-year 
period provided for response has long since passed.  See 38 
U.S.C.§ 5103(b)(1).  Given the foregoing, there is no issue 
as to whether VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003).  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, a remand for further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict 


adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.

II. Service Connection

The veteran argues that he has residuals from a healed 
gunshot wound to the right lower leg as a result of his 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

The Board notes that the veteran has argued that he was 
injured in combat.  There is no evidence in the claims file 
that the veteran had combat duty.  However, even if 
participation in combat were conceded, the Board points out 
that the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirement of a medical nexus to 
service.  Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  In this case, as discussed 
below, even if participation in combat is accepted, the 
veteran's claim would still fail.

The veteran has argued that he sustained a gunshot wound of 
the right lower extremity in early 1945 while serving in 
India and attached to Airborne Engineering 


Demolition Unit.  His service records do show that he was 
sent to Bombay in late 1944 and that during the period of 
time in question he was a mess sergeant.  The veteran's 
service medical records do not note complaints, diagnosis, or 
treatment of a gunshot wound.  The veteran has argued that 
there are no records of treatment for the wound because he 
was on a covert operation when the incident occurred.  
Accordingly, the Board will review the other evidence of 
record to ascertain whether there is any evidence tending to 
corroborate his claim.  In this regard, the VA examination in 
October 1999 showed a small circular scar on the lateral 
aspect of the mid-portion of the right lower leg, which was 
attributed to a gunshot wound.  Thus, service medical records 
must be reviewed to ascertain whether such a scar was ever 
found during military service.  There are of record a number 
of reports of physical examinations during service, which 
need to be addressed.

On an examination for separation from service in 1951, 
clinical evaluation was negative for any identifying body 
marks, scars or tattoos.  In other words this report does not 
confirm any scar of the right lower extremity such as the one 
found on examination in 1999.  Another examination for 
separation was done in May 1957.  The only thing identified 
on clinical evaluation was a tattoo of the left forearm.  
There was no finding of any scar of the right lower 
extremity.  Finally a retirement examination was accomplished 
in May 1962.  The report of this examination made reference 
to a weak right ankle (currently adjudicated as service 
connected), a tattoo of the left forearm and a well healed 
scar of the left upper lip.  No scar of the right lower 
extremity was found.  The absence of any findings concerning 
a scar of the right lower extremity weighs heavily against 
the veteran's claim.  Weighing this objective medical 
evidence against the veteran's completely uncorroborated 
assertion of a gunshot wound during service, the Board must 
conclude that the preponderance of the evidence supports a 
denial of the claim.  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b).  




ORDER

Service connection for residuals of a gunshot wound, lower 
right leg, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



